Filed 1/15/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                        STATE OF NORTH DAKOTA


                                   2019 ND 7


State of North Dakota,                                  Statutory Party in Interest

    and

Kenneth McGath,                                                            Plaintiff

     v.

Wonda McGath,                                             Defendant and Appellant


                                  No. 20180186


      Appeal from the District Court of Ramsey County, Northeast Judicial District,
the Honorable Donovan J. Foughty, Judge.

          AFFIRMED.

          Per Curiam.

          Wonda McGath, Devils Lake, ND, defendant and appellant; submitted on
brief.
                                  State v. McGath
                                    No. 20180186


       Per Curiam.
[¶1]   Wonda McGath appeals from a judgment granting Kenneth McGath a divorce
from her, awarding him primary residential responsibility of the parties’ three minor
children, ordering her to pay child support, and distributing the parties’ marital
property. Wonda McGath argues the district court erred in distributing the parties’
marital property, awarding Kenneth McGath primary residential responsibility of the
parties’ children, establishing a parenting time schedule, ordering her to pay child
support, and denying her request for a free copy of trial transcripts for appeal because
she is indigent.
[¶2]   Wonda McGath has failed to provide a trial transcript of the divorce
proceeding for her appeal. A civil litigant is not constitutionally nor statutorily
entitled to a free transcript on appeal. Koenig v. Schuh, 2016 ND 252, ¶¶ 6-14, 888
N.W.2d 385. An appellant assumes the consequences and risks of failing to provide
a complete transcript on appeal, and if the record does not provide for a meaningful
and intelligent review of an alleged error, this Court will decline to review the issue.
Id. at ¶ 13. Under Koenig, Wonda McGath is not entitled to a free transcript on
appeal. Without a transcript, this record is inadequate to provide for meaningful and
intelligent review of her claimed errors. She bears the consequences of her failure to
provide a transcript, and we affirm the judgment under Koenig and N.D.R.App.P.
35.1(a)(2), (4), and (7).
[¶3]   Gerald W. VandeWalle, C.J.
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte
       Jon J. Jensen




                                           1